FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                              (512) 463-1312



                                      November 30, 2017

Jason A. Ellis                                    Mr. Paul M. Leopold
Judge, County Court at Law                        KoonsFuller, P.C.
100 N Broadway, 2nd Fl                            181 Grand Avenue, Suite 225
Tyler, TX 75702-7236                              Southlake, TX 76092
                                                  * DELIVERED VIA E-MAIL *

Mr. M. J. Vanden Eykel                            Ms. Jo Ann Merica
KoonsFuller                                       Duggins Wren Mann and Romero, LLP
1717 McKinney Ave., Suite 1500                    600 Congress Avenue, Suite 1900
Dallas, TX 75202-1249                             Austin, TX 78701
* DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

Ms. Taylor Toombs Imel                            Ms. Jessica Hall Janicek
KoonsFuller, P.C.                                 KoonsFuller PC
109 N Post Oak Ln., Suite 425                     181 Grand Avenue, Suite 225
Houston, TX 77024-7755                            Southlake, TX 76092
* DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

RE:    Case Number: 17-0944
       Court of Appeals Number: 12-17-00214-CV                      11/30/2017
       Trial Court Number: 16-1151-E

Style: IN RE M.B.

Dear Counsel:

       The Supreme Court of Texas granted the Motion for Temporary Relief as supplemented
and issued the attached stay order in the above-referenced case. The Court requests that real
party in interest file a response to the petition for writ of mandamus due to be filed on December
15, 2017.   PLEASE NOTE pursuant to TEX. R. APP. P. 9.2(c)(2) all documents (except
documents submitted under seal) must be e-filed through eFileTexas.gov. You may file up to
midnight on the due date.
                                                                         FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                                 (512) 463-1312



                                         Sincerely,


                                         Blake A. Hawthorne, Clerk

                                         by Claudia Jenks, Chief Deputy Clerk

cc:   Ms. Pam Estes (DELIVERED VIA E-MAIL)
      Ms. Cynthia S. Kent (DELIVERED VIA E-MAIL)
      County Clerk Smith County (DELIVERED VIA E-MAIL)
      Ms. Marnie A. McCormick (DELIVERED VIA E-MAIL)